Citation Nr: 1522378	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-32 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as secondary to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Teena Petro, Agent 


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran had active service from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides based on his service in the Republic of Vietnam during the Vietnam Era.

2.   The Veteran is not shown to have been diagnosed with ischemic heart disease since the filing of the claim and during the pendency of this appeal.

3.  His currently diagnosed peripheral artery disease (PAD) is a peripheral manifestation of arteriosclerosis and does not qualify within the generally accepted medical definition of ischemic heart disease. 

3.  PAD was demonstrated years after service and is not etiologically related to any incident in service, to include herbicide exposure.


CONCLUSION OF LAW

The criteria are not met to establish service connection for ischemic heart disease.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introductory Matters

 In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.
 
II.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).
Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the Veteran was provided March 2011 letter which advised him that his ischemic heart disease claim would be processed through VA's Fast Track System.  The March 2011 letter also notified him of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  An April 2011 letter asked that the Veteran send any information or evidence relevant to his ischemic heart disease claim as soon as possible and advised him that a VA examination will be scheduled for him.  The Veteran was also advised as to how disability ratings and effective dates are assigned.  And after all notice was provided to him, his claim was then readjudicated by way of a September 2013 SOC and a May 2014 SSOC.  He has therefore received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA's duty to assist includes assisting him in obtaining his service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's STRs, VA medical evidence, and his statements in support of the claim.  The Veteran did not identify any private medical records specifically for ischemic heart disease.  He was afforded an adequate VA medical examination in connection with this claim in April 2011.  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this claim have been satisfied.


III.  Governing Laws and Regulations For Service Connection Claims

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).
Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997). 

Service connection may also be granted for chronic disabilities, such as currently diagnosed PAD, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

As an alternative to the nexus requirement, service connection for certain chronic disabilities, such as PAD, may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset), porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment is to establish presumptive service connection for these diseases based on herbicide exposure.  The final rule is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

IV.  Analysis

In his January 2011 claim, the Veteran asserted that presumptive service connection is warranted for ischemic heart disease based on his exposure to Agent Orange during his Vietnam service.  

His service personnel records reflect that he served in the Republic of Vietnam during the Vietnam Era from July 1966 to May 1967; therefore, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Board also notes that ischemic heart disease is a disease presumptively associated with herbicide exposure during Vietnam service.  

However, the record does not demonstrate that the Veteran has been diagnosed with ischemic heart disease since the filing of his service connection claim in January 2011 and during the pendency of this appeal.  He was afforded a VA examination in April 2011 to ascertain the etiology of claimed ischemic heart disease.  During that examination, the Veteran stated that he did not have a problem with heart and instead focused on pain in his legs.  On the April 2011 VA examination report, the medical examiner affirmatively indicated that the Veteran does not have a diagnosis of ischemic heart disease, and the Board notes that the remaining medical evidence does not show a current diagnosis of ischemic heart disease.  Because the threshold element of a service connection claim (a current disability) has not been met, service connection for ischemic heart disease must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).
In concluding so, the Board recognizes that the Veteran, as a lay person, is competent to comment on cardiac symptoms he may have personally experienced. However, his attribution of these symptoms to particular medical diagnosis, such as a chronic heart disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Because the evidence does not indicate that the Veteran has the appropriate medical training, experience, or expertise, he is not competent to render a diagnosis of a chronic heart disorder.  Accordingly, the competent medical evidence outweighs his unsubstantiated lay reports regarding medical diagnosis.

Nonetheless, further review of the April 2011 VA examination report reflects that the Veteran's reported leg pain is attributed to his current peripheral arterial disease.  Thus, to the extent that the Veteran seeks service connection for such disease on a presumptive basis, his claim based on presumed herbicide exposure must fail because the term ischemic heart disease does not include peripheral manifestations of arteriosclerosis, such as PAD.  See Note 3, 38 C.F.R. § 3.309(e).  

The Board has also parenthetically considered whether service connection as due to herbicide exposure with proof of direct causation, or on any other recognized basis, is established.

Although the Veteran is currently shown to have peripheral arterial disease, his STRs reveal no arterial complaints or treatment and no diagnosis of peripheral arterial disease.  Additionally, there is no evidence showing a diagnosis of PAD within one year of service separation.  In fact, PAD is not shown in the record until the April 2011 VA examination report.

The Board also considered the claim based on continuity of symptomatology because PAD is considered a chronic disease pursuant to 38 C.F.R. § 3.309(a).  As indicated however, a diagnosis of PAD is not objectively shown in the record until decades after service separation.  The absence of post-service complaints, findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  Thus, the medical records are more probative than any lay assertions of continuity of symptomatology, and weigh against a finding of any continuity of symptomatology of PAD since service.  Thus, service connection based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted. 

There is also no competent opinion relating his currently diagnosed PAD to his military service.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  Although the Board has considered whether the low threshold for getting a medical examination and opinion has been met regarding PAD and exposure to herbicides, the Board determines it has not.  There is simply no indication in the record of a relationship between this Veteran's PAD and exposure to herbicides.  Moreover, in December 2013, the National Academy of Sciences (NAS) issued Veterans and Agent Orange Update 2012 (Update 2012).  Update 2012 continued a finding regarding peripheral vascular disease, as part of cardiovascular disease, that there continued to be inadequate or insufficient evidence to determine whether there is an association.  Therefore, the duty to assist to provide a medical examination and opinion has not been triggered as to this theory of entitlement.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (rejecting the concept that medical examinations are "virtually automatically" provided and concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

However, although the Board has analyzed whether further development is necessary regarding PAD, that is not the precise issue or diagnosis before it.  Therefore, to prevent any preclusive effect or prejudice the Veteran, the only final decision the Board is making here is related to the Veteran's claim for ischemic heart disease.  

Based on the foregoing, the preponderance of the evidence is against the Veteran's claim, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) 2014).  Service connection for ischemic heart disease is not established.   


ORDER

Service connection for ischemic heart disease is denied. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


